Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2020 and 06/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
        
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims’ limitations “monitoring component for monitoring”, “identifying component for identifying”, “filtering component for filtering”, “ordering component for ordering,” “output component for outputting,” and “access component for receiving”, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “component” coupled with functional language “monitoring”, “identifying”, “filtering”, “ordering,” “outputting,” and “receiving”, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 13-19 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows lack of sufficient and adequate structure (or material or algorithm) for performing the above functions.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 9, 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitations "the data change events" in line 8, and "the filtered event pairs" in line 9.  There is insufficient antecedent basis for these limitations in the claim(s). It is unclear to what data change events and event pairs this limitation is referring to, thus rendering the scope of the claim ambiguous and indefinite. The same remarks apply to independent claims 13 and 20 for they comprise similar limitations.

Claim 1 recites the limitation "outputting, based on the ordered external systems of the event pairs that define a flow trigger and at least one flow node, a template of an integration flow.” However, the terms “flow trigger,” “flow node,” and integration flow have no definite meaning in the art, and are not defined within the claim(s). One of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The same remarks equally apply to independent claims 13 and 20 for they comprise similar limitations.

Claim 1 recites “filtering at least one event pair for inclusion in an events chain.” But it fails to define a technical manner according to which the event filtering is achieved in order to form an events chain. This results in the claim(s) being incomplete for omitting essential steps and elements, such omission amounting to a gap between the steps. The same remarks equally apply to independent claims 13 and 20 for they comprise similar deficiencies.

Claim 2 recites the limitations "the data change values" in line 3.  There is insufficient antecedent basis for these limitations in the claim(s).

Claim 13 recites the limitations " the component " in line 3.  There is insufficient antecedent basis for these limitations in the claim(s).

Claims 13-19 are rejected under 112(b) because the specification does not disclose adequate and sufficient structure (or material or acts or algorithm) for performing the recited functions (invoking the 112, sixth paragraph) in the claims resulting in no definite boundaries.

	Claim 17 recites the limitation “The system of claim 11.” However, claim 11 is a method claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1-3, 5, 6, 8, 10, 12-14, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Applebaum et al. (US 20100223629) in view of Lee (US 20200396232).

Regarding claim 1, Appelbaum discloses a computer-implemented method for providing customized integration flow templates (data event processing and application integration; [0004]), the method comprising:
monitoring user interaction with a plurality of systems external to an integration system to read data changes at the external systems (Real-time Multi-Source Data Processing applications 122 can be created that automatically monitor, capture, filter, and disseminate data from multiple changing data streams. As a multi-source data processing system, server 124 automatically integrates and processes data from multiple disparate information sources, such as LexisNexis, remote databases, search engines, and other Web-based data sources. Server 124 can connect to e-mail, Instant Message networks, and wireless gateways to instantly notify people throughout an organization of important changes or new information; [0116]);
identifying at least one event pair, wherein each event pair is between two external systems having a same data change event in the two external systems (Event Correlation applications 122 can be created that continually monitor changes or activity in one system that have an effect on activity in another system; [0118].
applications 122 are able to detect data events/changes in disparate enterprise systems and automatically activate workflow processes based on those events, as well as be activated by workflow systems themselves; [0124]);
filtering at least one event pair for inclusion in an events chain (Real-time Multi-Source Data Processing applications 122 can be created that automatically monitor, capture, filter, and disseminate data from multiple changing data streams. New information or changes captured by server 124 can be stored in internal databases for later search and retrieval, fed through categorization/entity extraction engines, or filtered and updated to a corporate portal or real-time dashboards; [0116]);
ordering, based on timestamps of the data change events, the external systems of the filtered event pairs in the events chain (FIG. 3, a block diagram illustrating an event 302 activating an alert 304 that is tied to multiple objects 306 (shown as objects 306a-n) and multiple sources (shown as sources 308a-n) is shown. Alerts 304 (within an application 122) can be activated by at least three different classes of events 302--scheduler, listener, or application events. First, in an embodiment, the built-in scheduler 214 of server 124 reads activation dates of all alerts 304 for all applications 122 and then sorts them accordingly. When it is time for an application 122 to be activated, a request is enqueued; [0072-0074]); and
outputting, based on the ordered external systems of the event pairs, a template of an integration flow (object XBOML document files specify how any data retrieved from data sources should be parsed, organized and typed. Objects are also used as convenient storage mechanisms for data. In an embodiment, a pre-defined object template (i.e., a DTD) for the XBOML of the present invention is given in Appendix B. Alert XBOML document files specify data analytics, message delivery and any other event-driven or application-driven processing. Alerts contain a list of instructions that tell server 124 what to do with the data returned by objects. Alerts are activated by a variety of events as described below. In an embodiment, a pre-defined alert template (i.e., a DTD) for the XBOML of the present invention is given in Appendix C; [0068-0069]).
Appelbaum does not expressly disclose event pairs that define a flow trigger and at least one flow node.
In an analogous art, Lee discloses event pairs that define a flow trigger and at least one flow node (data structure module 106 discovers a weak relationship between existing nodes 210c and 210b that was not established before receiving additional data after initialization of the graph at graph 202. A weak relationship is also found between node 210c and new node 214c. A weak relationship includes a relationship for which there is some evidence found by the data structure module 106 below a threshold level of confidence. Conversely, a strong relationship can include a relationship that is explicitly defined in the usage data or for which a strong correlation is found (e.g., a dependency, a 1:1 correlation, etc.). Correlations can include correlations in time (e.g., alerts triggered at the same time or within a threshold time window). monitoring system 102 receives an alert, and a user might request event data (e.g., event data 110 of FIG. 1) for that alert; [0090, 0093]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Lee into the system of Appelbaum in order to generate user interfaces for tracking performance metrics and performance problems within a system (Lee; [0001]).

Regarding claim 2, the combination of Appelbaum and Lee, particularly Lee discloses wherein a same data change event occurs in response to multiple instances being identified of a same data value entered in fields that are common with the two external systems with a one-to-one mapping relationship of a majority of the data change values (The process 500 includes generating (510) event data comprising usage data specifying either the first entity or the second entity. A format of the event data corresponds to positions of the first entity and the second entity in the data structure. The event data can be similar to output data 408 of FIG. 4. The format of the event data can include a list of entities (and usage data associated with each entity). The format of the event data can include a list of entities. The format can include a map of the entities. In each case, the format can show usage data for entities that are identified as related to an anomaly or series of anomalies; [0116]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Lee into the system of Appelbaum in order to generate user interfaces for tracking performance metrics and performance problems within a system (Lee; [0001]).

Regarding claim 3, the combination of Appelbaum and Lee, particularly Appelbaum discloses wherein the identifying at least one event pair includes identifying data change events of each external system and comparing the data change events with the data change events of other external systems (Event Correlation applications 122 can be created that continually monitor changes or activity in one system that have an effect on activity in another system; [0118]), and 
wherein each event pair includes fields that are common with another identified event pair (Content Management applications 122 can be created that fuse data from multiple sources and re-present on a near real-time basis. Server 124 can be rapidly configured to bring together data from multiple information sources and present it in a variety of formats, including Hypertext Markup Language (HTML) and XML. Server 124 can also monitor individual information sources themselves for changes, problems, and other information on a near real-time or interval basis. At the same time an application 122 is fusing data for presentation, that application can also be processing the data for particular events. After any kind of data event is detected, applications 122 can update search engines or knowledge management tools, send notifications via collaborative software, or even update a visualization tool; [0126]).

Regarding claim 5, the combination of Appelbaum and Lee, particularly Lee discloses wherein filtering at least one event pair includes limiting the identified event pairs to a group of event pairs that all include a common external system (the format of event data comprises a ranking of portions of the usage data specifying the first entity or the second entity. The ranking is derived from traversing the data structure. In some implementations, the event data includes a root cause analysis specifying a common source of anomalies related to the computing system. The root cause analysis includes traversing the data structure from the first entity or second entity to determine all related entities, and determining a common cause of the anomalies from the usage data of the group of anomalies; [0117]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Lee into the system of Appelbaum in order to generate user interfaces for tracking performance metrics and performance problems within a system (Lee; [0001]).

Regarding claim 6, the combination of Appelbaum and Lee, particularly Lee discloses wherein filtering at least one event pair includes filtering the event pairs by a predefined threshold of same data change values of a same data change event of a reference event pair and referencing the same data change values of the same data change event as endpoints of the events chain (after analyzing the data provided in the sources 200 (or receiving additional data), the data structure module 106 generates lower confidence edges 218a and 218b. Edges 218a-b can represent indirect relationships between the respective entities of the nodes that are linked. In this example, the data structure module 106 discovers a weak relationship between existing nodes 210c and 210b that was not established before receiving additional data after initialization of the graph at graph 202. A weak relationship is also found between node 210c and new node 214c. A weak relationship includes a relationship for which there is some evidence found by the data structure module 106 below a threshold level of confidence. Conversely, a strong relationship can include a relationship that is explicitly defined in the usage data or for which a strong correlation is found (e.g., a dependency, a 1:1 correlation, etc.). Correlations can include correlations in time (e.g., alerts triggered at the same time or within a threshold time window), correlations in distance (e.g., two alters always reference the same service, but not each other), and so forth. For example, a relatively weak correlation can include two alters that reference different teams, but those teams are each assigned the same service. A relatively strong correlation can include alerts that reference the same team. These examples are illustrative and relative. In some implementations, correlations can be weaker or stronger, and the threshold changed accordingly; [0090]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Lee into the system of Appelbaum in order to generate user interfaces for tracking performance metrics and performance problems within a system (Lee; [0001]).

Regarding claim 8, the combination of Appelbaum and Lee, particularly Lee discloses wherein filtering at least one event pair includes processing to discard event pairs to find a single data flow as the basis of an integration flow template and to remove any loops (the monitoring system 102 determines, based on the usage data, that a given entity of the infrastructure is not related to any operations of the plurality of operations for longer than a threshold period of time. The monitoring system 102 then removes, in response to the determining, a given vertex representing the given entity from the data structure; [0122]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Lee into the system of Appelbaum in order to generate user interfaces for tracking performance metrics and performance problems within a system (Lee; [0001]).

Regarding claim 10, the combination of Appelbaum and Lee, particularly Lee discloses processing any discarded event pairs to find another data flow as a basis for another integration flow template (monitoring system 102, as subsequently described, is configured to connect the team to the particular service by analyzing particular usage data generated by the computing system 114 that reference those entities. Furthermore, as applications 122a, 122b and the network infrastructure 120 are updated, relationships can increase or decrease in relevance, be added, removed, and so forth. The monitoring system 102 generates the data structure to track these changes based on the data stream received from the computing system ; [0071]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Lee into the system of Appelbaum in order to generate user interfaces for tracking performance metrics and performance problems within a system (Lee; [0001]).

Regarding claim 12, the combination of Appelbaum and Lee, particularly Appelbaum discloses wherein the outputting of a template of an integration flow includes publishing the template for use by other integration system users (Information Sharing and Alerting applications 122 can be created that automatically disseminate key data via multiple channels when events occur that match personal monitoring profiles. On a 24/7 basis, server 124 automatically processes data and events from existing enterprise data sources such as EAI message buses, search engines, databases, live data streams, incoming e-mail reports/alerts, and legacy systems. Based on pre-defined profiles, any new or changed data can be extracted and delivered directly to systems in other organizations, or to multiple users in the form of alerts (e.g., e-mail, pager, Instant Message, real-time Web browser display). Alerts delivered to users can include "actionable" hyperlinks that execute pre-defined responses at the click of a button; [0110]).

Regarding claim 13, the claim is interpreted and rejected for the reasons cited in claim 1.
Regarding claim 14, the claim is interpreted and rejected for the reasons cited in claim 3.
Regarding claim 16, the claim is interpreted and rejected for the reasons cited in claims 5 and 6.
Regarding claim 17, the claim is interpreted and rejected for the reasons cited in claim 10.
Regarding claim 20, the claim is interpreted and rejected for the reasons cited in claim 1.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Applebaum et al. (US 20100223629) in view of Lee (US 20200396232) and in view of Machiraju et al. (US 20110209162).

Regarding claim 4, the combination of Appelbaum and Lee does not expressly disclose receiving user access to user interactions for an account of an integration system, the integration system providing access to a plurality of external systems to read data changes for a defined time period and to capture user routines on which to base an integration flow template.
In an analogous art, Machiraju discloses receiving user access to user interactions for an account of an integration system, the integration system providing access to a plurality of external systems to read data changes for a defined time period and to capture user routines on which to base an integration flow template (a user may create a specific event handling routine within the main event handling routine. The specific event handling routine can be created by the user clicking the "New Event 365" button within the Generic Workflow Tools 360 window. Once a new event handling routine is created, such as New Event 350, an event type can be associated with the newly created event handling routine. The actions to be taken when the particular event type is received by the Generic Workflow during runtime can be specified by the user within the event specification window. An event specification window is provided for each new event handling routine created, such as "Event: New Event 365", which is associated with the "New Event 350" event handling routine within the "Main: Event Handler 320" window. It is within this window that the user may specify the relevant declarative instructions. Once an event handling routine is specified for each event type, a user may compile to the Generic Workflow to create the Extensible Workflow executable; [0050-0051]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Machiraju into the system of Appelbaum and Lee in order to indirectly integrate a first application with a second application, thus reducing time and costs required for software development (Machiraju; [0013]).

Regarding claim 15, the claim is interpreted and rejected for the reasons cited in claim 4.

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Applebaum et al. (US 20100223629) in view of Lee (US 20200396232) and in view of Margulies et al. (US 20070038499).

Regarding claim 11, the combination of Appelbaum and Lee does not expressly disclose wherein outputting a template of an integration flow includes matching the ordered external systems to an existing template to select a template for use.
In an analogous art, Margulies discloses wherein outputting a template of an integration flow includes matching the ordered external systems to an existing template to select a template for use (The system checks whether or not the customer data matches the data found in the database (step 1608). If the customer data does not match, the system plays a message and queries the customer for customer ID data (step 1610). The customer next action is to input their customer identifier number (step 1614). In the case where the customer data match, the system proceeds to load the project (step 1612). Next, the KPI template is loaded (step 1616). The customer is then queried to load an interaction survey (step 1618). If the customer selects the Post-Interaction survey, the customer proceeds to the Post Interaction survey process (step 1620). If the customer selects the Pre-Interaction survey, the system plays questions from the KPI template (step 1622) following a request for customer input from the survey question (step 1624); [0103]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Margulies into the system of Appelbaum and Lee in order to improve the overall customer satisfaction by defining and establishing a customer prioritization associated with a workflow item during the life-length of workflow item (Margulies; [0030]).

Regarding claim 19, the combination of Appelbaum and Lee, particularly Appelbaum discloses publishing the template for use by other integration system users (Information Sharing and Alerting applications 122 can be created that automatically disseminate key data via multiple channels when events occur that match personal monitoring profiles. On a 24/7 basis, server 124 automatically processes data and events from existing enterprise data sources such as EAI message buses, search engines, databases, live data streams, incoming e-mail reports/alerts, and legacy systems. Based on pre-defined profiles, any new or changed data can be extracted and delivered directly to systems in other organizations, or to multiple users in the form of alerts (e.g., e-mail, pager, Instant Message, real-time Web browser display). Alerts delivered to users can include "actionable" hyperlinks that execute pre-defined responses at the click of a button; [0110]).
The combination of Appelbaum and Lee does not expressly disclose matching the ordered external systems to an existing template to select a template for use.
In an analogous art, Margulies discloses matching the ordered external systems to an existing template to select a template for use (The system checks whether or not the customer data matches the data found in the database (step 1608). If the customer data does not match, the system plays a message and queries the customer for customer ID data (step 1610). The customer next action is to input their customer identifier number (step 1614). In the case where the customer data match, the system proceeds to load the project (step 1612). Next, the KPI template is loaded (step 1616). The customer is then queried to load an interaction survey (step 1618). If the customer selects the Post-Interaction survey, the customer proceeds to the Post Interaction survey process (step 1620). If the customer selects the Pre-Interaction survey, the system plays questions from the KPI template (step 1622) following a request for customer input from the survey question (step 1624); [0103]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Margulies into the system of Appelbaum and Lee in order to improve the overall customer satisfaction by defining and establishing a customer prioritization associated with a workflow item during the life-length of workflow item (Margulies; [0030]).

Allowable Subject Matter
Claims 7, 9, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, would comprise a combination of elements which is not taught by the prior art of record. The same reasoning applies to dependent claims 9 and 18 mutatis mutandis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ahuja et al. (US 20100070480), “SYNCHRONIZING FIELD VALUES IN AN ON-DEMAND DATABASE PRIOR TO COMMITTING A CHANGE.”
Barstow et al. (US 20160127465), “CROSS-PLATFORM DATA SYNCHRONIZATION.”
Jolfaei et al. (US 20170017677), “APPLICATION EVENT BRIDGE.”
Barlow (US 20170310451), “FULL-DUPLEX REAL-TIME CROSS-MODULE UPDATES OF CUSTOMER RELATIONSHIP MANAGEMENT (CRM) DATA IN A CRM DATA PROCESSING SYSTEM.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/           Primary Examiner, Art Unit 2413